 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 U.S. BANK NATIONAL ASSOCIATION,                       Case No.: 2:16-cv-02837-APG-NJK

 4         Plaintiff                                 Order for Proposed Joint Pretrial Order

 5 v.

 6 6263 ORDAZ TRUST and BOULDER
   RANCH MASTER ASSOCIATION,
 7
         Defendants
 8

 9        Pursuant to the scheduling order (ECF No. 30), the proposed joint pretrial order was due

10 September 16, 2019. Nothing has been filed.

11        I THEREFORE ORDER the parties to file a proposed joint pretrial order by November

12 19, 2019.

13        DATED this 5th day of November, 2019.

14

15
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
